Citation Nr: 0703217	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He served in the Republic of Vietnam from 
June 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence was not received to reopen a previously 
denied claim for entitlement to service connection for PTSD.  
The record indicates that the veteran failed to appear for a 
video conference with another Board Member that was scheduled 
at the RO in November 2004.

Regardless of what the RO has done, where there is a prior 
final denial, the Board must address the question of whether 
new and material evidence has been received to reopen a 
claim, because the issue goes to the Board's jurisdiction to 
reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim as on the title 
page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for this disorder, based on de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran, if further 
action is required on his part.





FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied 
service connection for PTSD noting the information the 
veteran had supplied regarding his inservice stressors was 
too vague to be verified.  He was notified and did not 
appeal.  This was the last final decision on any basis as to 
the veteran's claim for service connection for PTSD.

2.  Evidence received since the June 1997 decision includes a 
new PTSD questionnaire completed by the veteran and a new VA 
examination which provide new details concerning enemy 
attacks on his unit's positions when he served in the 
Republic of Vietnam; they thus bear directly on the matter at 
hand, and are so significant that they must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 RO rating decision which denied service 
connection for PTSD was final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  However, there is 
no need to discuss the impact of the VCAA on the matter 
resolved in the veteran's favor in the decision below.  


II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a June 1997 determination, denied the veteran's 
claim for service connection for PTSD.  The RO found at that 
time that the evidence did not establish a verified inservice 
stressor.  It was indicated that he had not provided 
sufficient detail to allow further investigation of the 
stressor.  The veteran, after notice, did not appeal the RO's 
decision, and it became final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's June 1997 rating decision, the file 
contained the veteran's service medical records, the 
veteran's claim, the veteran's personnel records, the 
veteran's first PTSD questionnaire, and the report of his May 
1997 VA examination.  In June 1997, the evidence of record 
did not include evidence showing any verified stressor, but 
the VA examination included a diagnosis of mild PTSD.  The 
veteran told the examiner that in Vietnam he was in an 
aviation company and that he provided parts for helicopters.  
Though not in any jungle combat, his unit encountered many 
incoming rockets at night.  The PTSD questionnaire completed 
in May 1997 was even less specific and stated the veteran 
served with the First Cavalry Division in Vietnam between May 
1967 and May 1968.  He also said that he could not remember 
any details about casualties.

Records received since the June 1997 rating decision include 
the following:  the veteran's second PTSD questionnaire 
(received in December 2002); VA outpatient records dated from 
March 1996 to July 2003; and a January 2004 VA examination.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since the December 2002 PTSD questionnaire contains 
references to places (Da Nang and An Khe) and times related 
to two alleged inservice stressors as well as an allegation 
that his unit of the 283rd Aviation Company of the Fifth Army 
was subject to incoming rounds while stationed at Da Nang 
between December 1967 and through the Tet Offensive until May 
1968, and the January 2004 VA examination relates incidents 
of fire fights and an attack against the base at Da Nang 
while he was on guard duty in a guard tower at night, it is 
clearly evidence that bears directly on the bases for the 
previous denial of the claim, and is also so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  In addition, the 2004 VA examiner diagnosed 
chronic PTSD.  Hence, the new evidence is also material 
evidence.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

In both his May 1997 and January 2004 VA examinations, the 
examiner diagnosed PTSD and referred to inservice stressors.  
The veteran's alleged inservice stressors have never been 
verified during this appeal.  More detail appears to be 
available now than in the past.

In April 1997 and November 2002, the RO sent the veteran 
letters requesting information on the inservice stressors 
related to his PTSD complaint.  The 2002 letter was sent 
after the veteran filed this claim to reopen.  The Board 
notes this letter did not request the veteran attempt to 
narrow the time frame for each stressor to a two-month window 
for verification purposes.  A review of the claims file 
discloses that the veteran completed a PTSD questionnaire on 
two occasions, in May 1997 and December 2002.  While the RO 
characterized both completed forms as not specific or 
general, the 2002 form does contain more detail than found in 
the 1997 form. 

During the January 2004 VA examination, the veteran provided 
the examiner with the stressor of frequent fire fights and a 
nighttime attack against his unit's base in Da Nang when he 
became "real scared" and during which a friend was killed.  
Again, the veteran did not provide all the details the RO had 
requested in its April 1997 and November 2002 letters and the 
RO never submitted any alleged stressor information on the 
veteran to the U.S. Army and Joint Services Records Research 
Center (JSRRC), formerly the U.S. Armed Services Center for 
Unit Records Research (CURR).  

Besides the veteran's remarks, there is nothing in the record 
that shows the veteran engaged in combat, so his lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Incoming mortar attacks is the type of 
inservice stressor that can be verified by service personnel 
records.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
Pentecost, the Court reversed the Board in a decision that 
had denied service connection for PTSD on the basis of no 
confirmed stressor.  Id.  In Pentecost, the veteran submitted 
evidence of a rocket attack on his unit.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Id.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court stressed that events such as 
mortar attacks and performing guard duty suggested combat. 

Another attempt should be made by the RO to ask the veteran 
or his service representative to provide a comprehensive 
statement regarding the veteran's alleged stressor incidents, 
including, if possible, a definite two-month time period 
during which his unit came under mortar attack in Da Nang and 
An Khe.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

On remand, VA also should ask the JSRRC to provide any 
available information which might corroborate the veteran's 
alleged in-service stressor(s), in particular whether his 
unit was under mortar and rocket attack in the relevant time 
period.

In addition, the veteran should be afforded a notice letter 
reflective of the Court's recent decisions on the VCAA.  See 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, since the claims file only has medical records up to 
July 2003, on remand the RO should attempt to identify more 
recent records of treatment from either VA or private 
sources.  In this regard, the veteran can be invited to 
complete and sign a VA Form 21-4142 (Authorization and 
Consent to Release Information) for the release of any 
private records to VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and 
assistance requirements set forth in 
the VCAA, its implementing regulations, 
and the Court's recent decision in 
Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In that same 
letter to the veteran, the RO should 
attempt to obtain from the veteran any 
pertinent records of either private or 
VA treatment since July 2003 for the 
veteran's post-traumatic stress 
disorder.  If necessary, the veteran 
should be asked to complete and sign a 
VA Form 21-4142 (Authorization and 
Consent to Release Information).  If 
any other records are identified by the 
veteran or his representative as part 
of this development, they should be 
sought and obtained to the extent 
possible.  

2.  The RO should again attempt to 
corroborate the veteran's alleged 
stressful events in service.  The 
veteran or his representative should be 
invited to complete the standard PTSD 
questionnaire with as much specific 
detail as possible.  They are herein 
notified that searches are conducted in 
at most two month segments, so 
specificity as to the dates of reported 
events, to a two month window is 
crucial.  Based on that submission, or 
the information developed in this 
decision and remand, the RO should 
request the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly the CURR) to verify 
the veteran's alleged inservice 
stressors, (if sufficient information 
is provided) in particular whether his 
unit in Vietnam came under mortar or 
rocket attack for the time period the 
veteran or his representative will 
identify.

3.  If any of the claimed stressors in 
paragraph 2 are verified, then the RO 
should schedule the veteran for another 
VA psychiatric examination.  The 
examiner should review the claims 
folder, in conjunction with the 
examination, and should acknowledge 
such review.  The examiner should 
report all current diagnoses and should 
express opinions as to 1) whether it is 
at least as likely as not (50 percent 
probability or more) that any diagnosed 
disability, including PTSD, had its 
onset in service, and 2) whether the 
diagnosed disability, including PTSD, 
is related to a stressor which has been 
actually verified.  If the examiner 
finds that the veteran does not meet 
the criteria for the diagnosis of PTSD, 
the examiner should explain the reasons 
for this conclusion.  The examiner also 
should provide a rationale for any 
other opinions provided in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran, hereby, 
is advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the RO should 
readjudicate on a de novo basis the 
veteran's claim for service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the March 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


